Citation Nr: 1600130	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for erectile dysfunction.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left eye corneal scar with decrease in vision.

7.  Entitlement to service connection for a left eye corneal scar with decrease in vision.

8.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active service in the U.S. Army from November 1967 to July 1970 and from August 1972 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran presented before the undersigned Veterans Law Judge for a hearing held at the local RO office in August 2015.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Entitlement to service connection for depression was granted in a March 2015 rating decision which awarded service connection for post-traumatic stress disorder and an unspecified depressive disorder. This decision constitutes a full grant of benefits for this disorder, and thus, it is no longer before the Board. 
 
The issues of entitlement to service connection for left and right knee disabilities,  erectile dysfunction, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability, and no material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran. 
 
2.  Evidence received since the January 2005 decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement and raises a reasonable possibility of substantiating the Veteran's claim that his left knee disability is service connected.

3.  In an unappealed January 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability, and no material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran. 
 
4.  Evidence received since the January 2005 decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement and raises a reasonable possibility of substantiating the Veteran's claim that his left knee disability is service connected.

5.  In an unappealed September 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left eye corneal scar with decrease in vision, and no material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran. 
 
6.  Evidence received since the September 1999 decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a left eye corneal scar with decrease in vision and raises a reasonable possibility of substantiating the Veteran's claim that his left eye disability is service connected.

7.  The Veteran's left eye corneal scar with decreased vision had its onset during his active service.  

8.  The preponderance of the evidence of record shows that the Veteran's service-connected disabilities alone did not necessitate the care or assistance of another person on a regular basis to attend to the activities of daily living; to protect him from the hazards or dangers of his daily environment; substantially confine him to his dwelling or immediate premises; or require prominent institutionalization at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision, in which the RO disallowed service connection for a left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening a claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The January 2005 rating decision, in which the RO disallowed service connection for a right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  

4.  The criteria for reopening a claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The September 1999 rating decision, in which the RO disallowed service connection for a left eye corneal scar with decrease in vision, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  

6.  The criteria for reopening a claim of entitlement to service connection for a left eye corneal scar with decrease in vision have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  The criteria for service connection for left eye corneal scar with decreased vision have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

8.  The criteria for SMC based on the need for regular aid and attendance have not been met at any time during the pendency of the appeal. 38 U.S.C.A. §§ 1114, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.350, 3.351, 3.352 (2015). 


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in August 2008 and October 2009.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as private treatment records and records from the Social Security Administration (SSA).  Also, for the Veteran's claim of entitlement to SMC based on the need for regular aid and attendance, VA afforded the Veteran a relevant examination and opinion in August 2009.  The Board finds this examination to be adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  New and Material Evidence

The current claims of entitlement to service connection for left and right knee disabilities were received by the RO in June 2008.  VA previously adjudicated a claim of entitlement to service connection for a bilateral knee condition in January 2005.  At that time, the evidence of record showed that the Veteran had a bilateral knee condition, specifically, degenerative joint disease.  The Veteran's service treatment records from June 1970 also document bilateral knee pain.  In denying the Veteran's claims, the RO noted that there was no indication that the in-service notation was a chronic disability or that the Veteran's present bilateral degenerative joint disease of the knees was related to his active service.   In January 2005, the RO mailed to the Veteran notice of that decision and of the Veteran's procedural and appellate rights (in an enclosed VA Form 4107).  

Regarding the Veteran's claim of service connection for a corneal scar in the left eye with resulting decreased vision, the RO previously adjudicated this claim in September 1999.  At that time, there was no evidence of record showing that the Veteran corneal scar in the left eye was related to his military service.  In September 1999, the RO mailed the Veteran a notice of this decision and of the Veteran's procedural and appellate rights.  

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015).  

Under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 

The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156(b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id. 

In this case, no document that could be construed as a notice of disagreement with either the January 2005 denial of service connection for a left and right knee disabilities or the September 1999 denial of service connection for left eye corneal scar with decreased vision was received at the RO within one year of the mailing of the decisions.  Further, VA did not receive any evidence, new or material, from the Veteran regarding any claimed disability within the year following the rating decisions.  Therefore, 38 C.F.R. § 3.156(b) does not operate to prevent the September 1999 or January 2005 decisions from becoming final.  VA received no communication from the Veteran regarding the September 1999 or January 2005 decisions regarding these issues of service connection for left eye corneal scar with decreased vision or for left and right knee disabilities within the year of the mailing of notice of the decisions.  Therefore, the September 1999 and January 2005 decisions became final.  See U.S.C.A. § 7105(c).  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to the law of not reopening a claim that has been the subject of a final RO decision, is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  

In the instant case, the unestablished facts necessary to substantiate the Veteran's claims of entitlement to service connection for left and right knee disabilities are incurrence of any knee injuries or diseases during service and a nexus between his present knee conditions and service.  For the Veteran's claim of service connection for left eye corneal scar with decreased vision, the unestablished facts necessary to substantiate the Veteran's claim are the incurrence of an eye injury during the Veteran's military service and a nexus between his present left eye disability and service.  Thus, for evidence to be material it must relate to at least one of these facts.  

In the Veteran's August 2015 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had experienced bilateral knee pain since his active duty.  The Veteran also indicated that his service-connected foot disability caused, or at least aggravated, his knee disabilities.  The first statement constitutes a credible description of the knee pain that started in the Veteran's active service and persisted through the Veteran's claim and appeal period.  Essentially, this statement is relevant to continuity of symptomatology for a bilateral knee disability.  Next, the Veteran has attributed knee symptoms to his service-connected foot disability.  Even if the foot disability is not the cause of the Veteran's knee conditions, the Veteran would be entitled to service connection if he shows that his knee conditions are aggravated by his service-connected foot disability.  This testimony relates to an unestablished nexus element of service connection.  As this relates to an unestablished fact necessary to substantiate the Veteran's claims of service connection for left and right knee disabilities, that was not present before the RO at the time of the January 2005 rating decision, and is not cumulative or redundant of evidence then of record, it is new and material evidence.  The claims must therefore be reopened.  However, because there is insufficient evidence to render a decision on these claims on the merits at this time, they must be remanded for additional development and are addressed in the Remand portion of this decision .

Regarding the Veteran's claim of service connection for his left eye disability, April 2007 VA treatment notes document the Veteran receiving treatment for a "longstanding corneal scar" from being hit by a rock in the 1970s.  This report is corroborated by a service treatment record submitted by the Veteran in the August 2015 Board hearing.  The record documents the Veteran receiving treatment for a "puncture-like wound" after the Veteran was struck by a rock while mowing the lawn.  This evidence relates to an unestablished nexus and in-service incurrence elements of service connection.  As this relates to an unestablished fact necessary to substantiate the Veteran's claims of service connection left corneal scar with decreased vision, that was not present before the RO at the time of the September 1999 rating decision, and is not cumulative or redundant of evidence then of record, it is new and material evidence.  The claim must therefore be reopened.  


III.  Service Connection for a Left Eye Corneal Scar with Decrease in Vision.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran filed a claim for service connection for a left eye condition in September 2009.  At the outset, the Board finds that the Veteran meets the present disability element of service connection.  A June 2009 VA eye optometry clinic note documents the Veteran receiving treatment for a "longstanding corneal scar".  The Veteran reported that he had experienced a decrease in vision that had been persistent for approximately two months.  He also reported his eye had been dry every morning despite using artificial tears.  The attending physician assessed the Veteran with refractive error with presbyopia, dry eye syndrome, and a longstanding central corneal scar which caused reduced vision.  

In an April 2007 VA eye optometry clinic record, the Veteran's corneal scar was noted.  The Veteran described being hit in the left eye by a rock during the 1970s.  He reported having poor vision since that accident.  This report is corroborated by the June 1975 service treatment record highlighted by the Veteran in the August 2015 Board hearing.  The record documents the Veteran receiving treatment for a "puncture-like wound" after the Veteran was struck by a rock in the eye while mowing the lawn during his active service.    

Next, of record is a July 2010 private treatment examination, in which the Veteran was assessed with a corneal scar in the left eye and irregular corneal astigmatism associated with corneal scarring.  In discussing the Veteran's eye condition in light of his reported 1975 accident, the attending physician noted that the corneal scar with decreased vision "certainly could be consistent with the type of injury" the Veteran described.  

The Board finds the July 2010 private treatment record, in conjunction with the Veteran's credible statements regarding the history of his left eye difficulties and the VA treatment records documenting the same, to be highly probative of the fact that the Veteran sustained a left eye corneal scar as a result of an in-service accident.  Because the probative and competent evidence of record indicates that the Veteran's left eye corneal scar with decreased vision resulted from an in-service injury, the Board finds that service-connection for this condition is warranted.   

IV.  Aid and Attendance

A veteran who, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less or is permanently bedridden or so helpless as to be in need of regular aid and attendance under criteria set forth in 38 C.F.R. § 3.352(a) shall receive the provided level of compensation. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a) the criteria to establish a factual need for aid and attendance include the inability of the veteran to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

An individual who is bedridden meets the criteria for aid and attendance.  The regulation provides that being "bedridden" means that the condition which, through its essential character, actually requires that the claimant remain in bed. Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed. They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a). 

With the above criteria in mind, the Board initially finds that the Veteran does not, as the result of his service-connected disabilities sufferer the anatomical loss or loss of use of both feet, one hand and one foot, or have visual impairment sufficient to merit aid and attendance. See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

As to a factual need for aid and attendance, the Veteran underwent an aid and attendance examination in August 2009.  At that time, the examiner reported that the Veteran was able to dress, go to the bathroom, eat, and walk in and out of his home unassisted.  The examiner did report that the Veteran required assistance in bathing.  The examiner also opined that the Veteran was not permanently bedridden.  The Board additionally notes that nothing in the record shows that any service-connected disorders require special prosthetic or orthopedic appliances that require assistance to make adjustments.  

The August 2009 report does not show that the Veteran is so helpless as to be in need of aid and attendance under the criteria under 38 C.F.R. § 3.352(a).  Corroborating the findings in the August 2009 report, the Veteran testified in his August 2015 Board hearing that he did not qualify for aid and attendance because he did not feel he was unable to feed, clothe, bathe, or protect himself from the harms of nature.  The Board finds the Veteran's testimony in addition to the August 2009 VA aid and attendance report to be highly probative as to the question of whether the Veteran satisfies the criteria for aid and attendance.  

Based upon the above observations, the Board finds that the most probative evidence of record shows that the Veteran did not require care or assistance on a regular basis due to his service-connected disabilities, either with the activities of daily living or to protect himself from hazards or dangers incident to his daily environment.  The record also does not show the Veteran was bedridden.  This was the case at all times during the pendency of the appeal.  Therefore, the claim for special monthly compensation based on the need for aid and attendance is denied. 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).


ORDER

The Veteran's claim of entitlement to service connection for a left knee disability is reopened, and to that extent only, the appeal is granted.

The Veteran's claim of entitlement to service connection for a right knee disability is reopened, and to that extent only, the appeal is granted.

The Veteran's claim of entitlement to service connection for a left corneal scar with decreased vision is reopened.  

Service connection for a left corneal scar with decreased vision is granted.  

SMC based on the need for regular aid and attendance is denied.


REMAND

A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.

Regarding the Veteran's newly reopened claims of entitlement to service connection for left and right knee disabilities, the Board finds that a remand is warranted to afford the Veteran an examination to determine the etiology of any knee disabilities.  While testifying during the August 2015 Board hearing, the Veteran seemingly indicated his knee conditions were related to his service-connected foot disability.  Thus, on remand, medical opinions must be obtained that address the Veteran's claim on direct and secondary theories of entitlement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Moving to the Veteran's claim of service connection for erectile dysfunction, during his August 2015 Board hearing, the Veteran testified that his PTSD medications could be contributing to his erectile dysfunction.  This theory of entitlement has not been adjudicated and the Veteran has not received a VA examination that addresses whether the Veteran should be entitled to service connection on a secondary basis.  Accordingly, a remand is necessary to afford the Veteran an examination for his claim of service connection for erectile dysfunction.  

With regard to the Veteran's claim for a TDIU, the Veteran maintains that he is unemployable because of the totality of his disabilities, some of which are still on appeal.  As the decisions with respect to the remanded claims may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with these claims still pending.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the TDIU claim must be readjudicated with the other remanded claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his bilateral knee disability claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  The examiner should identify any and all right and left knee disorders the Veteran has had at any time since he filed his claim in June 2008.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right and/or left knee disorders, to include arthritis, had onset during the Veteran's active service or were caused by his active service. Specifically, in his opinion, the examiner is asked to address the Veteran's assertions in the August 2015 Board hearing that his bilateral knee condition had onset as a result of injuries sustained playing basketball during active service.

(b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral knee disorder was caused or aggravated (permanently worsened) by the Veteran's service-connected foot disability.

2.  Ensure that the Veteran is scheduled for appropriate VA examination for his erectile dysfunction claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction, had onset during the Veteran's active service or was caused by his active service.

(b)  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated (permanently worsened) by his PTSD or PTSD medication(s).

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for left and right knee disabilities, erectile dysfunction, and entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


